Kruse, P. J. (dissenting):
I dissent upon the following grounds:
1. I am of the opinion that a refusal by a telephone company in bad faith to send a prepaid message at all is as much a discrimination within the statute as where it shows partiality in sending messages out of the order in which it receives them; also that the statute applies to a message whether it is offered at a public station or through a private telephone connected with the public station, and that, I think, is so whether the payment is made for the specific message offered and refused, or included in a payment for messages covering a given period of time.
2. Bad faith may be found from the evidence in the record. *637The defendant’s representative, although informed that the plaintiff had paid for February, did not return or offer to return what the plaintiff had paid, but persisted in refusing to transmit plaintiff’s messages unless he signed the contract at the advanced rate, including February for which he had paid. Upon the plaintiff’s refusal to sign the contract and pay the advanced rate, the defendant restored service at the old rate. Whether the defendant was in good faith in making the claim that its refusal to transmit the plaintiff’s messages, for which he had paid, was to avoid the charge of discrimination which might be made against it, was a question of fact. Concededly some of defendant’s patrons were receiving the same service at a less rate than others; just how many does not appear. From this and the other circumstances it would seem that it was a question of fact as. to whether a case was made out against the defendant under the statute.
I think the learned trial judge clearly and correctly submitted the case to the jury and that his order in refusing to set the verdict aside should not be disturbed.
Judgment and order reversed and judgment directed for the defendant dismissing the complaint, with costs, including the costs of this appeal.